Citation Nr: 1719657	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  10-49 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to July 1, 2015 for herniated nucleus pulposus, L5-S1, and in excess of 40 percent from July 1, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. R. Fleury Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from October 1971 to May 2001, and he received multiple awards and medals including the Coast Guard Commendation Medal, and the Coast Guard Achievement Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2015, the Veteran testified at a Travel Board Hearing before the undersigned.  A transcript of that hearing has been associated with the claims file.

The Board remanded this case in May 2015.  In an October 2015 rating decision, the Appeals Management Center (AMC) increased the disability rating for the herniated nucleus pulposus, L5-S1 to 40 percent effective July 1, 2015.  In July 2016, the Board remanded this case for a VA examination to address the present severity of the Veteran's lumbar spine disability and to obtain relevant medical treatment records.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the mandates of the Board remand including the provision of a VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In November 2016, the Appeals Management Center (AMC) denied a rating increase in excess of 20 percent prior to July 1, 2015, and in excess of 40 percent from July 1, 2015.  The United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement, which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status.




FINDINGS OF FACT

1.  Prior to July 1, 2015, the Veteran's lumbar spine disability is manifested by forward flexion most severely limited to 70 degrees with findings of functional impairment due to pain and intervertebral disc syndrome with no incapacitating episodes, and no ankylosis.

2.  From July 1, 2015, the Veteran's lumbar spine disability is manifested by forward flexion most severely limited to 30 degrees with findings of functional impairment due to pain and intervertebral disc syndrome with no incapacitating episodes, and no ankylosis.


CONCLUSIONS OF LAW

1.  Prior to July 1, 2015, the criteria for a rating in excess of 20 percent for herniated nucleus pulposus, L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5242 (2016).

2.  From July 1, 2015, the criteria for a rating in excess of 40 percent for herniated nucleus pulposus, L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5242.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A.  VA has met the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  By correspondence dated in May 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.
 
VA has also satisfied the duty to assist.  The Veteran's service treatment records, VA treatment records, and private treatment records pertaining to the Veteran's claim for disability benefits have been obtained and associated with the claims file.

The Veteran was examined by VA during the pendency of the appeal in July 2009 and July 2015.  Subsequent to the last VA examination for the Veteran's lumbar spine, the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the July 2009 and July 2015 VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or non-weight-bearing.  Nevertheless, the Board finds that a remand to satisfy the requirements of Correia is not warranted here.

Initially, remanding for another VA examination would not remedy the lack of testing performed at the Veteran's July 2009 VA examination.  With regard to the most recent July 2015 VA examination, recognition is given to the fact that the July 2015 VA examination report did not address passive range of motion, weight-bearing, or non-weight-bearing studies as required by Correia.  However, the July 2015 VA examination specified that there was evidence of pain with range of motion.  Further, the Veteran's claim for a rating in excess of 40 percent for his lumbar spine requires a finding of ankylosis or incapacitating episodes.  Thus, the Board finds that given the fact that the Veteran is receiving the maximum rating based on limitation of motion of the spine and a higher rating requires ankylosis, there is no prejudice in the July 2015 VA examination not having conformed to 38 C.F.R. § 4.59 as interpreted in Correia.  For these reasons, the Board finds that VA examinations are in substantial compliance with applicable law and regulations, and that there is no prejudice to the Veteran in proceeding to a decision without a remand under the circumstances.

In January 2015, VA afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488, 496-497 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As noted in the introduction, the claim has been remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives as concerns the issues on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

II. Increased Rating for Lumbar Spine Disability
 
The Veteran seeks an increased disability rating for herniated nucleus pulposus L5-S1 in excess of 20 percent prior to July 1, 2015, and in excess of 40 percent from July 1, 2015.

The Veteran testified at the January 2015 Board hearing that his condition has impacted his quality of life, and that basic daily activities are negatively affected as a result of the severity of symptomatology associated with his service connected disability.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.
 
Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.
 
The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

Service connection for herniated nucleus pulposus, L5-S1 with an evaluation of 20 percent was granted in a June 2001 rating decision.  The Veteran filed a claim for increased rating in March 2009.  A rating decision issued in July 2009 continued the 20 percent rating for herniated nucleus pulposus, L5-S1.  A notice of disagreement of the initial rating was received in August 2009.  A rating decision issued in October 2015 increased the disability rating to 40 percent effective July 1, 2015.  A supplemental statement of the case issued in November 2016 continued the 20 percent rating prior to July 1, 2015, and the 40 percent rating from July 1, 2015.
 
The Veteran's lumbar spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:

A 20 percent disability evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 20 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

A 40 percent disability rating is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less; or there is favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent disability rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.
 
Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.
 
Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 207 (1995).
 
The Court has also issued the opinion of Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), which clarifies additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.

The Board has carefully reviewed the evidence of record and finds the evidence in this case does not warrant a rating in excess of 20 percent prior to July 1, 2015, and does not warrant a rating in excess of 40 percent thereafter.

Private medical treatment records in March 2009 reflect that the Veteran was diagnosed with intervertebral disc degeneration.  The treatment provider notes that the Veteran had a lumbar MRI, which showed lumbar disc degenerative disease with facet degenerative, disc bulging with neuroforaminal narrowing.  The treatment provider noted that based on a physical examination the Veteran's lumbar spine did not demonstrate tenderness on palpation; his lumbar spine motion was normal; his lumbar spine did not elicit pain by motion; there was no pain during flexion and extension; and his spine exhibited no muscle spasms.

A July 2009 VA examination report reflects that the Veteran was diagnosed with lumbar spine degenerative disk disease L4-L5, L5-S1 with degenerative joint disease without radiculopathy.  The Veteran reported that the impact of flare-ups on the function of his lumbar spine included the inability to work, lift, stand, walk or bend without significant pain.  The examiner noted that upon examination of the lumbar spine, the Veteran had forward flexion to 70 degrees, extension to 12 degrees, lateral flexion to 16 degrees, and rotation to 20 degrees.  The examiner noted that there was pain associated with range of motion with gravity and against resistance; range of motion was limited by pain; and repetitive range of motion test caused an increase in pain.  The examiner noted that the Veteran suffered palpable lumbar spine tenderness with well-developed paraspinal musculature; there was no spasm on examination; and there was normal sensation.  In the report, the examiner noted that the Veteran was able to stand on toes and stand on heels, but was unable to toe walk or heel walk, and was unable to do heel-to-toe.

The July 2009 VA examiner noted that the Veteran's low back pain began in the early 1980's, and acute onset of the Veteran's back pain resulted in three to six weeks of bedrest at the time.  The examiner noted that since then the Veteran had had recurrent back pain over the years, with several episodes of acute back pain requiring bed rest.  However, the examiner noted that the Veteran had no prescribed bed rest or incapacitation over the previous 12 months.  In an August 2009 statement, the Veteran reported that there were no documented periods of incapacitation, because when it occurred, he could not drive to see a doctor.

A June 2010 private medical treatment record reflects that the Veteran's thoracolumbar spine did not demonstrate full range of motion; pain in his lumbar spine was elicited by motion, and during flexion and extension.  The treatment provider noted that the Veteran's lumbar spine demonstrated tenderness on palpation.  The treatment provider noted that the Veteran's lumbar spine did not exhibit muscle spasms.  The treatment provider also noted that the Veteran stated that he walked 5 miles a day.

Treatment provider notes in June 2011 and July 2012 private treatment records reflect that the Veteran had full active range of motion of the lumbar spine.  A treatment provider noted that there was no pain with palpation or range of motion.  A treatment provider noted that forward flexion was where the Veteran could touch the floor; excursion was +20; and side bending and rotation were noted as normal.

In January 2015, the Veteran testified at a Board hearing, that he had flare-ups or extreme back pain that caused him to be incapacitated for two to seven days.  The Veteran testified that he would call a doctor when his condition lasted for more than three to five days.

The July 2015 VA examination reflects that the Veteran was diagnosed with herniated nucleus pulposus, L5-S1.  The examiner noted that upon examination of the lumbar spine, the Veteran had forward flexion to 10 degrees, with painful motion at 10 degrees, extension to 5 degrees, without painful motion, lateral flexion to 10 degrees, with painful motion at 10 degrees, and rotation to 10 degrees, with painful motion at 10 degrees.  The examiner did not find that the Veteran had ankylosis.  The examiner noted that the Veteran was unable to perform repetitive-use testing due to pain.  The examiner noted that the Veteran had localized pain on palpation of the lumbar spine, and an abnormal gait caused by guarding or muscle spasm; and the Veteran had a normal sensory examination.  The examiner found that the Veteran did not have intervertebral disc syndrome and incapacitating episodes.

The Board finds that the criteria for a disability rating in excess of 20 percent were not met during the initial rating period prior to July 1, 2015.  In this regard, the evidence during this time period does not reflect findings of forward flexion of the thoracolumbar spine of 30 degrees or less.  Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the functional loss from the Veteran's lumbar spine disability does not approximate 30 degrees of flexion or less, which is required for the assignment of a 40 percent rating.  38 C.F.R. § 4.71a.  There are no findings of favorable ankylosis of the entire thoracolumbar spine, which would warrant a higher rating.

The Board finds that the criteria for the assignment of a 40 percent rating were met from July 1, 2015, based upon the July 2015 VA examination, which showed forward flexion of the lumbar spine to 10 degrees with painful motion at 10 degrees.  The Board finds that a rating in excess of 40 percent rating is not warranted at any point during the appeal period, as there are no findings of unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes.

Further, no additional compensation for functional loss resulting from factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, 204-207 (1995) is warranted, as functional impairment due to pain has been addressed by the 40 percent rating assigned.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The evidence does show that the Veteran experiences painful motion of the lumbar spine; however, it does not result in a separate and/or higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-207.  Even taking pain on movement into consideration, none of the examinations indicated findings akin to unfavorable ankylosis of the spine, as a result of pain.  As noted, the Board is aware of the Court's decision in Correia, supra; however, given the Veteran is receiving the maximum rating based on limitation of motion of the spine and a higher rating requires ankylosis, there is no prejudice in any VA examination not having conformed to 38 C.F.R. § 4.59 as interpreted in Correia.

The Board finds that while the Veteran's medical treatment records reflect a diagnosis of intervertebral disc syndrome, the records do not show incapacitating episodes of intervertebral disc syndrome.  Accordingly, a higher rating is not warranted on that basis.

While the Veteran has asserted that his lumbar spine disability has been incapacitating for several days at a time, "incapacitating episode" has a specific definition, which is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a.  The medical evidence in the file does not support a finding of an incapacitating episode as contemplated by the VA regulations.  There are no medical records in the file, which show doctor-prescribed bed rest during the period on appeal.  Therefore, a rating based on incapacitating episodes is not warranted.  Also, the Veteran was not noted as having any significant periods of incapacitating episodes.  So, the next higher 60 percent disability evaluation under Diagnostic Code 5243 would not apply.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board has considered whether a separate rating is warranted for neurological impairment associated with the Veteran's lumbar spine disability.  In this case, separate ratings are in effect for radiculopathy of the lower extremities.  The evidence does not show neurological manifestations, other than radiculopathy of the lower extremities, for which separate ratings have been assigned.

For the reasons set forth above, the Board finds that a rating in excess of 20 percent is not warranted for the period prior to July 1, 2015.  The Board finds that a 40 percent rating, but no higher, is warranted for lumbar degenerative disc disease from July 1, 2015.

III. Extraschedular Rating

The ratings provided under the Rating Schedule represent the average impairment presented by certain disabilities.  38 C.F.R. § 3.321(a).  While an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, it may not completely account for the Veteran's individual circumstances.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration.  Id.

The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.

In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  See id.

If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.

Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.

If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In the present case, referral for extraschedular consideration is not warranted.  A comparison of the Veteran's lumbar spine disability and the applicable rating criteria does not show such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

The symptoms associated with the Veteran's lumbar spine disability (i.e., limited, painful motion) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 20 and 40 percent ratings assigned under the General Rating Formula for Diseases and Injuries of the Spine contemplate symptoms such as limitation of motion in the spine due to pain.

There is no record of frequent periods of hospitalization due to the lumbar spine disability.  In addition, while the Veteran has missed work as a result of his lumbar spine disability, the disability rating schedule contemplates the effects that the disabilities have on the Veteran's ability to work.  See 38 C.F.R. § 4.2.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  As the Veteran's lumbar spine disability does not involve any unusual circumstances resulting in marked interference with employment and frequent periods of hospitalization that are considered outside the norm, referral for consideration of an extraschedular rating is not warranted for this claim.

ORDER

Prior to July 1, 2015, a disability rating in excess of 20 percent for herniated nucleus pulposus, L5-S1 is denied.

From July 1, 2015, a disability rating in excess of 40 percent for herniated nucleus pulposus, L5-S1 is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


